Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 150c discussed in line 15 of page 44 and line 19 on page 45.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numbers 170, 11, 21 and 31 of figures 3A and 3B, and reference numbers S1, S2, S3, S4, S5 and S6 in figure 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106753331 in view of CN 106590624.
CN 106590624 and CN 106753331 both teach a quantum dot having the structure of InP/ZnS/InP/ZnS, which means it has the structure of claim 1. CN 106590624 teaches that the InP core and InP cladding layer have overlapping or intersecting emission spectrums which implies the taught InP/ZnS/InP/ZnS quantum dots emit a single wavelength range. While the references do not explicitly teach that this quantum dot has a surfactant  or surface active agent attached to the surface, one of ordinary skill in the art knowns that the disclosed process produces quantum dot has a surfactant  or surface active agent attached to the surface. The taught surfactant or surface active agent are myristic acid, stearic acid, hexadecylamine, 1-octylmercaptan, trioctylphosphine and trioctylphosphine oxide (mistranslated as trioctylphosphine phosphine). These compounds all have formulas that fall within those of claim 16. Thus the Chinese references both teach quantum dots of InP/ZnS/InP/ZnS having trioctylphosphine oxide on the surface thereof. Based on the combination of teachings in the reference, one of ordinary skill in the art would realize that the trioctylphosphine oxide surfactant of CN 10675331 can be replaced by any of the other surfactants taught in CN 106590624. Thus the references suggest quantum dots of InP/ZnS/InP/ZnS  having myristic acid, stearic acid, hexadecylamine, 1-octylmercaptan, or trioctylphosphine on the surface thereof. 
CN 106753331 teaches a quantum dot-polymer composite comprising this quantum dot, where the polymer is selected from a silicone resin, an epoxy polymer, a (meth)acrylate polymer, or a styrene polymer or copolymer, which are vinyl polymers and display devices comprising a LED package comprising a UV to blue light emitting LED chip and the taught quantum dot-polymer composite. This taught display has the structure of claim 19. Given the teachings in both references, one of ordinary skill in the art would expect that the taught quantum dots of InP/ZnS/InP/ZnS of the taught composite and display device to be single light emitting quantum dots. Since the taught quantum dots absorb UV to blue light, the taught quantum dots have the property if claim 14. Since the taught quantum dots have the same structure as that claimed in claim 1 and the same absorption spectrum, one of ordinary skill in the art would expect them to have the absorption properties of claim 15, absent any showing to he contrary. While the Chinese references do not teach the emission peak wavelength range for the taught InP/ZnS/InP/ZnS quantum dots, it is notoriously well known in the art that single light emitting quantum dots used in LED package comprising a UV to blue light emitting LED chip emit one of the following lights, red light, amber green light or blue light. One of ordinary skill in the art would have found it obvious to select InP/ZnS/InP/ZnS quantum dots which is known to emits red, amber or green light as the quantum dots in the taught composite and display device. Accordingly, one of ordinary skill in the art would have found it obvious to selected a green light emitting InP/ZnS/InP/ZnS quantum dot, which inherently has an emission peak wavelength range which overlaps the claimed emission peak wavelength range. The references suggests the claimed quantum dots, composite and display. 
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 objected to as referring to rejected claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 1.
There is no teaching or suggestion in the cited art of record of an electroluminescent device comprising the taught quantum dots or any other green light quantum dot having a structure that falls within the claimed structures in the emission layer of the device. 
There is no teaching or suggestion in the cited art of record of a quantum dot having the structure of claims 2-12 or the core composition of claim 13. There is no teaching or suggestion in the art that the taught InP/ZnS/InP/ZnS quantum dots have a core size and layer/shall thickness ranges that at least overlap the ranges of claims 2-5. While U.S. patent application publication 2019/0103524 teaches a quantum dot having the structure of InP/ZnS/InP/ZnSe/ZnS, which falls within that of claims 1 and 10-12, the taught quantum dot is a duel light emitting quantum dot, not a single light emitting quantum dot. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/10/22